Case 1:19-cv-00272-MJT-ZJH Document 28 Filed 02/26/21 Page 1 of 2 PageID #: 81




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

MICHAEL E. HOOKS                                  §

VS.                                               §       CIVIL ACTION NO. 1:19-CV-272

MARK L. DAVIS, ET AL.                             §

                   MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                      JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Michael E. Hooks, a prisoner confined at the Hardin County Jail, proceeding pro se,

filed this civil rights action pursuant to 42 U.S.C. § 1983 against Mark L. Davis, Scott Delacerda, and

an unidentified defendant.

       The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

magistrate judge has submitted a Report and Recommendation of United States Magistrate Judge. The

magistrate judge recommends dismissing the action without prejudice pursuant to Federal Rule of Civil

Procedure 41(b).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

       The magistrate judge’s recommendation was based on the plaintiff’s failure to provide the court

with his current address. The plaintiff’s copy of the report and recommendation was sent to his last

known address at the Hardin County Jail, but the document was returned to the Court with a notation

that it was undeliverable as addressed and could not be forwarded.
Case 1:19-cv-00272-MJT-ZJH Document 28 Filed 02/26/21 Page 2 of 2 PageID #: 82



        Eastern District of Texas Local Rule CV-11(d) requires pro se litigants to keep the clerk

advised in writing of their current address. Without plaintiff’s current mailing address, the Court is

unable to contact the plaintiff or proceed with this action. Therefore, the Court finds that the plaintiff’s

failure to comply the Local Rules warrants dismissal for want of prosecution.

                                                 ORDER

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct, and

the report of the magistrate judge (document no. 19) is ADOPTED. A final judgment will be entered

in this case in accordance with the magistrate judge’s recommendation.

                                         SIGNED this 26th day of February, 2021.




                                                                          ____________________________
                                                                          Michael J. Truncale
                                                                          United States District Judge




                                                     2
